DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 10, 16, and 20 are objected to because of the following informalities:

	Claim 10, line 1, “The computer program product of claim 9” should read --The computer program product of claim 8--.
	Claim 16, line 1, “The computer system of claim 15” should read --The computer program product of claim 15--.
	Claim 20, line 1, “The computer program product of claim 19” should read --The computer program product of claim 18--.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites the limitation "the user interface" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 16, the phrase "such as", "as such" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 10-18, and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mullen et al. (US Patent No. 7,774,211 B1).
Referring to claim 1, Mullen et al. disclose a method for monitoring equipment data (Abstract), the method comprising:
identifying, by one or more processors, at least one group of equipment, wherein the equipment is able to generate data (e.g., “The data itself preferably includes references which facilitate or comprise the association as indicated at reference numeral 98. Thus, the component data may include both the identification of the component, the component model, including its manufacturer and model designation, and a component type, typically indicated by the function of the equipment. The data also preferably includes a reference representative of the institution, the site at which the components are located, the departments to which the components are assigned, if assigned, and the group designation for associating the departments or sites logically.” -  col. 6, lines 1-27; Figure 6);
compiling, by one or more processors, an equipment type of each piece of equipment of the at least one group of equipment (col. 4, lines 12-24, Figure 1; col. 6, lines 28-54, Figure 2; col. 6, line 55 to col. 7, line 8, Figure 3);
manipulating, by one or more processors, the at least one group of equipment into subgroups based on a known equipment type, wherein each sub group is compiled of all pieces of equipment  of that equipment type and modifying a user interface to show the sub groups through graphical images (e.g., “FIG. 2 represents exemplary logic for accessing or collecting, storing, and analyzing medical equipment data in a system of the type illustrated in FIG. 1. The processing illustrated in FIG. 2 may be logically subdivided into a data collection/storage/association sequence 74, and a population data analysis sequence 76. Within the sequence 74, data is collected for medical equipment within departments, sites, groups and institutions either manually, as indicated at reference numeral 78, or by automatic acquisition. Any suitable data input technique may be employed, typically including manual input via a workstation, laptop computer, handheld device, and so forth. Thus, as illustrated in FIG. 2, input may be by equipment setup upon its initialization, as indicated at reference numeral 80, or by subsequent servicing (i.e., as individual equipment components are serviced) as indicated at reference numeral 82. Other data may be manually input as the equipment components are utilized as indicated at 84, or upon specific service requests as indicated at reference numeral 86. At any one of these or other points in the operation of the medical equipment, the data relating to the equipment is thus manually input as indicated at reference numeral 88. To limit access to the data input system, and to maintain the integrity of the data, an authorization and synchronization sequence 90 is preferably implemented, such as through password protection, permitting authorized personnel only or authorized stations to input equipment data. Synchronization is performed to maintain up-to-date equipment data once the input is performed.” – col. 5, lines 26-53; Figure 2/ e.g., “The population data analysis sequence 76 permits benchmarking or profiling of specific institutions and groups of institutions in accordance with equipment usage characteristics and other considerations. Where the service provider has access to equipment records for a range of institutions, the records are preferably analyzed to identify commonalities between the institutions, sites, departments, and groups. Such analysis may include consideration of the types of institutions, the types of departments, the types of equipment utilized, and the utilization characteristics (e.g., number of components, duty imposed on components, replacement or service records, and so forth). Based upon the analysis, characteristic profiles are identified which correspond to typical institutions, sites, departments, or groups that may be used as a basis for comparing a particular institution by equipment inventory and utilization for benchmarking purposes. It should be noted that benchmarking analysis preferably results in profiles which do not identify any individual institution, but which identify only a larger groups of institutions (such as groups of 20 or more) considered representative of a particular profile. The profiles, defined at step 102, may thus include reference data 104 such as equipment counts, equipment details, demographics, and financial profiles. At step 106 the profiles and corresponding reference data are stored, preferably in the database for the service provider, for future reference in benchmarking and service planning as described below.” - col. 6, lines 28-54, Figure 2/e.g., “FIG. 5 is a diagrammatical representation of reporting workflow, designated generally by reference numeral 126, for operation of the analysis and reporting modules of FIG. 4. As shown in FIG. 5, the service provider secure database 60 is maintained in the secure processing space 58. Among the software applications 62 operative in the secure processing space 58, is a report generation application 128, which forms part of the reporting module represented generally at reference numeral 124 in FIG. 4. On a periodic basis, or upon request, the report generation application 128 accesses the data record 108 (see, e.g. FIG. 3) for the institution, and calculates or derives any inter-related data not already contained in the record for use in a management report or reports to be transmitted to the medical institution. In the example illustrated in FIG. 5, the data record includes information which institution-specific, site-specific, department-specific and group-specific. Moreover, database 60 may also include a data representative of known populations of medical institutions, sites, groups, or components, as well as pre-calculated data which is profile-specific. As noted above, the profiles generated based upon known population data may categorize institutions and other logical groupings by size, demographics, and so forth. Report generation application 128 produces a data file 130 containing data or fields of data, which is then exported via a firewall 132 to processing space 56.” – col. 7, line 45 to col. 8, line 3, Figure 5); 
assigning, by one or more processors, at least one parameter for each of the sub groups, wherein the at least one parameter is based on equipment type and is assigned to all of the pieces of equipment within that sub group (e.g., “In the embodiment of FIG. 1, institution 12, at site 30, includes a variety of departments 38, 40 and 42. Depending upon the mission of the institution, these departments may include radiology departments, emergency care facilities, neonatal care facilities, oncology units, and so forth. Within each department, medical equipment is maintained for providing medical care to patients. In the present context, the medical equipment may include a wide range of disposable and non-disposable resources, such as patient monitors, input and readout devices, and so on. Generally, however, the medical equipment may also include elements of the physical plant of the institution, including beds, wheelchairs, computer systems, and so forth. In certain departments the equipment may further include imaging stations, scanners, probes, coil assemblies, and so forth. The equipment of each department is available for operation by nurses, clinicians, physicians, and other users, as indicated diagrammatically by reference numeral 44 in FIG. 1. In addition to the medical equipment assigned to each department, the institution may include additional systems which are interfaced in the institution information system. For example, a radiology department information system (RIS) 46, a hospital information system (HIS) 48, a picture archiving and communication system (PACS) 50, and other similar information management systems may be provided. One or more management stations, such as a conventional computer workstation 52, is provided, preferably at each site, for reviewing reports and data generated as described below. It should be noted that a variety of such management stations may be provided, including fully or partially enabled management stations within each department. Various departments and systems within the institution will be provided with configurable network interfaces, such as modems or other network connections, so as to facilitate transmission and reception of data via network links 54 and network 20.” -  col. 4, lines 24-59/e.g., “The data itself preferably includes references which facilitate or comprise the association as indicated at reference numeral 98. Thus, the component data may include both the identification of the component, the component model, including its manufacturer and model designation, and a component type, typically indicated by the function of the equipment. The data also preferably includes a reference representative of the institution, the site at which the components are located, the departments to which the components are assigned, if assigned, and the group designation for associating the departments or sites logically.” - col. 6, lines 28-54, Figure 2; col. 6, line 55 to col. 7, line 8, Figure 3);
setting, by one or more processors, a range of values for the at least one parameter for each sub group (e.g., “In the embodiment of FIG. 1, institution 12, at site 30, includes a variety of departments 38, 40 and 42. Depending upon the mission of the institution, these departments may include radiology departments, emergency care facilities, neonatal care facilities, oncology units, and so forth. Within each department, medical equipment is maintained for providing medical care to patients. In the present context, the medical equipment may include a wide range of disposable and non-disposable resources, such as patient monitors, input and readout devices, and so on. Generally, however, the medical equipment may also include elements of the physical plant of the institution, including beds, wheelchairs, computer systems, and so forth. In certain departments the equipment may further include imaging stations, scanners, probes, coil assemblies, and so forth. The equipment of each department is available for operation by nurses, clinicians, physicians, and other users, as indicated diagrammatically by reference numeral 44 in FIG. 1. In addition to the medical equipment assigned to each department, the institution may include additional systems which are interfaced in the institution information system. For example, a radiology department information system (RIS) 46, a hospital information system (HIS) 48, a picture archiving and communication system (PACS) 50, and other similar information management systems may be provided. One or more management stations, such as a conventional computer workstation 52, is provided, preferably at each site, for reviewing reports and data generated as described below. It should be noted that a variety of such management stations may be provided, including fully or partially enabled management stations within each department. Various departments and systems within the institution will be provided with configurable network interfaces, such as modems or other network connections, so as to facilitate transmission and reception of data via network links 54 and network 20.” -  col. 4, lines 24-59/e.g., “To display consolidated information for a number of hospital systems, such as, remote monitoring and diagnostic systems, asset tracking systems, and incident tracking systems, as well as messaging systems, the present invention contemplates a web-based, Internet available GUI as shown in FIG. 7. Shown is a GUI 240 displaying consolidated device management information. For example, GUI 240 succinctly displays device servicing information. In one embodiment, the servicing information is grouped in an "Alerts" 242 and a "Reminders" 244 arrangement. The Alerts grouping 242 includes a number of servicing items and/or tasks requiring urgent attention 46. For example, an urgent servicing item might include an indication that a particular device of the medical institution suffered a power failure or an indication that a particular mobile item is out of its allowable range. Additional Alerts could include that a device calibration to ensure proper functioning is required immediately or that a particular device is approaching its performance limit or that a preventive maintenance schedule date has lapsed.” – col. 9, line 55 to col. 10, line 6; Figure 7);
creating, by one or more processors, a set of graphical images for each equipment in the user interface to identify the settings of the equipment and a status of the equipment (e.g., “To display consolidated information for a number of hospital systems, such as, remote monitoring and diagnostic systems, asset tracking systems, and incident tracking systems, as well as messaging systems, the present invention contemplates a web-based, Internet available GUI as shown in FIG. 7. Shown is a GUI 240 displaying consolidated device management information. For example, GUI 240 succinctly displays device servicing information. In one embodiment, the servicing information is grouped in an "Alerts" 242 and a "Reminders" 244 arrangement. The Alerts grouping 242 includes a number of servicing items and/or tasks requiring urgent attention 46. For example, an urgent servicing item might include an indication that a particular device of the medical institution suffered a power failure or an indication that a particular mobile item is out of its allowable range. Additional Alerts could include that a device calibration to ensure proper functioning is required immediately or that a particular device is approaching its performance limit or that a preventive maintenance schedule date has lapsed.” – col. 9, line 55 to col. 10, line 6; Figure 7);  
receiving, by one or more processors, at least one value associated with the at least one piece of equipment of the at least one group of equipment (col. 8, line 4 to col. 9, line 31; Figure 6; col. 9, line 55 to col. 10, line 6, Figure 7);
analyzing, by one or more processors, the received value to determine if the value is within the range and wherein it is determined that the value is outside the range manipulating, by one or more processors, a user interface with an alert of the received value is out of range (e.g., “To display consolidated information for a number of hospital systems, such as, remote monitoring and diagnostic systems, asset tracking systems, and incident tracking systems, as well as messaging systems, the present invention contemplates a web-based, Internet available GUI as shown in FIG. 7. Shown is a GUI 240 displaying consolidated device management information. For example, GUI 240 succinctly displays device servicing information. In one embodiment, the servicing information is grouped in an "Alerts" 242 and a "Reminders" 244 arrangement. The Alerts grouping 242 includes a number of servicing items and/or tasks requiring urgent attention 46. For example, an urgent servicing item might include an indication that a particular device of the medical institution suffered a power failure or an indication that a particular mobile item is out of its allowable range. Additional Alerts could include that a device calibration to ensure proper functioning is required immediately or that a particular device is approaching its performance limit or that a preventive maintenance schedule date has lapsed.” – col. 9, line 55 to col. 10, line 6; Figure 7); and
generating, by one or more processors, a visual report of the equipment data, wherein the report is modifiable based on a set of inputs (e.g., “To display consolidated information for a number of hospital systems, such as, remote monitoring and diagnostic systems, asset tracking systems, and incident tracking systems, as well as messaging systems, the present invention contemplates a web-based, Internet available GUI as shown in FIG. 7. Shown is a GUI 240 displaying consolidated device management information. For example, GUI 240 succinctly displays device servicing information. In one embodiment, the servicing information is grouped in an "Alerts" 242 and a "Reminders" 244 arrangement. The Alerts grouping 242 includes a number of servicing items and/or tasks requiring urgent attention 46. For example, an urgent servicing item might include an indication that a particular device of the medical institution suffered a power failure or an indication that a particular mobile item is out of its allowable range. Additional Alerts could include that a device calibration to ensure proper functioning is required immediately or that a particular device is approaching its performance limit or that a preventive maintenance schedule date has lapsed.” – col. 9, line 55 to col. 10, line 6; Figure 7). 
As to claim 3, Mullen et al. disclose a method for monitoring equipment data (Abstract), further comprising, sending, by one or more processors, an alert to predetermined personnel based on the out of range received value (e.g., “In another aspect of the present invention, a graphical user interface (GUI) is provided to display management information for a plurality of devices of a remotely located host. The GUI is configured to include a number of alert indicators that are designed to indicate device urgencies and a number of reminder indicators configured to display scheduled items relating to a particular device. The GUI also includes a number of general information textlinks configured to display general information regarding a device including device updates, device technology news, as well as, information pertaining to the host facility.” – col. 2, lines 1-12/ e.g., “To display consolidated information for a number of hospital systems, such as, remote monitoring and diagnostic systems, asset tracking systems, and incident tracking systems, as well as messaging systems, the present invention contemplates a web-based, Internet available GUI as shown in FIG. 7. Shown is a GUI 240 displaying consolidated device management information. For example, GUI 240 succinctly displays device servicing information. In one embodiment, the servicing information is grouped in an "Alerts" 242 and a "Reminders" 244 arrangement. The Alerts grouping 242 includes a number of servicing items and/or tasks requiring urgent attention 46. For example, an urgent servicing item might include an indication that a particular device of the medical institution suffered a power failure or an indication that a particular mobile item is out of its allowable range. Additional Alerts could include that a device calibration to ensure proper functioning is required immediately or that a particular device is approaching its performance limit or that a preventive maintenance schedule date has lapsed.” – col. 9, line 55 to col. 10, line 6; Figure 7). 
Referring to claim 4, Mullen et al. disclose a method for monitoring equipment data (Abstract), wherein the alert is sent within a predetermined time period after the out of range value is received (e.g., “To display consolidated information for a number of hospital systems, such as, remote monitoring and diagnostic systems, asset tracking systems, and incident tracking systems, as well as messaging systems, the present invention contemplates a web-based, Internet available GUI as shown in FIG. 7. Shown is a GUI 240 displaying consolidated device management information. For example, GUI 240 succinctly displays device servicing information. In one embodiment, the servicing information is grouped in an "Alerts" 242 and a "Reminders" 244 arrangement. The Alerts grouping 242 includes a number of servicing items and/or tasks requiring urgent attention 46. For example, an urgent servicing item might include an indication that a particular device of the medical institution suffered a power failure or an indication that a particular mobile item is out of its allowable range. Additional Alerts could include that a device calibration to ensure proper functioning is required immediately or that a particular device is approaching its performance limit or that a preventive maintenance schedule date has lapsed.” – col. 9, line 55 to col. 10, line 6; Figure 7). 
Abstract), further comprising, communicating, by one or more processors, to a sensor connected to a first group of the at least one pieces of equipment (e.g., “To display consolidated information for a number of hospital systems, such as, remote monitoring and diagnostic systems, asset tracking systems, and incident tracking systems, as well as messaging systems, the present invention contemplates a web-based, Internet available GUI as shown in FIG. 7. Shown is a GUI 240 displaying consolidated device management information. For example, GUI 240 succinctly displays device servicing information. In one embodiment, the servicing information is grouped in an "Alerts" 242 and a "Reminders" 244 arrangement. The Alerts grouping 242 includes a number of servicing items and/or tasks requiring urgent attention 46. For example, an urgent servicing item might include an indication that a particular device of the medical institution suffered a power failure or an indication that a particular mobile item is out of its allowable range. Additional Alerts could include that a device calibration to ensure proper functioning is required immediately or that a particular device is approaching its performance limit or that a preventive maintenance schedule date has lapsed.” – col. 9, line 55 to col. 10, line 6; Figure 7). 
Referring to claim 6, Mullen et al. disclose a method for monitoring equipment data (Abstract), wherein the communication with the sensor further comprises, transmitting, by one or more processors, data related to values collected by the sensor from the first group of the at least one pieces of equipment at a predetermined rate and quantity (e.g., “To display consolidated information for a number of hospital systems, such as, remote monitoring and diagnostic systems, asset tracking systems, and incident tracking systems, as well as messaging systems, the present invention contemplates a web-based, Internet available GUI as shown in FIG. 7. Shown is a GUI 240 displaying consolidated device management information. For example, GUI 240 succinctly displays device servicing information. In one embodiment, the servicing information is grouped in an "Alerts" 242 and a "Reminders" 244 arrangement. The Alerts grouping 242 includes a number of servicing items and/or tasks requiring urgent attention 46. For example, an urgent servicing item might include an indication that a particular device of the medical institution suffered a power failure or an indication that a particular mobile item is out of its allowable range. Additional Alerts could include that a device calibration to ensure proper functioning is required immediately or that a particular device is approaching its performance limit or that a preventive maintenance schedule date has lapsed.” – col. 9, line 55 to col. 10, line 6; Figure 7). 
As to claim 7, Mullen et al. disclose a method for monitoring equipment data (Abstract), further comprising, generating, by one or more processors, an interactive report based on one selected parameter over a selected time frame (e.g., “To display consolidated information for a number of hospital systems, such as, remote monitoring and diagnostic systems, asset tracking systems, and incident tracking systems, as well as messaging systems, the present invention contemplates a web-based, Internet available GUI as shown in FIG. 7. Shown is a GUI 240 displaying consolidated device management information. For example, GUI 240 succinctly displays device servicing information. In one embodiment, the servicing information is grouped in an "Alerts" 242 and a "Reminders" 244 arrangement. The Alerts grouping 242 includes a number of servicing items and/or tasks requiring urgent attention 46. For example, an urgent servicing item might include an indication that a particular device of the medical institution suffered a power failure or an indication that a particular mobile item is out of its allowable range. Additional Alerts could include that a device calibration to ensure proper functioning is required immediately or that a particular device is approaching its performance limit or that a preventive maintenance schedule date has lapsed.” – col. 9, line 55 to col. 10, line 6; Figure 7). 
Referring to claim 8, Mullen et al. disclose a computer program product for monitoring equipment data (Abstract; Figure 1), the computer program product comprising:
one or more computer readable storage media and program instructions stored on the one or more computer readable storage media (Figures 1-2), the program instructions comprising:
program instructions to identify a group of data collecting devices (e.g., “The data itself preferably includes references which facilitate or comprise the association as indicated at reference numeral 98. Thus, the component data may include both the identification of the component, the component model, including its manufacturer and model designation, and a component type, typically indicated by the function of the equipment. The data also preferably includes a reference representative of the institution, the site at which the components are located, the departments to which the components are assigned, if assigned, and the group designation for associating the departments or sites logically.” -  col. 6, lines 1-27; Figure 6); 
program instructions to connect the group of data collecting devices to a network, where data from the group of data collecting devices can be transferred to a central processing location (Figure 1; col. 3, line 39 to col. 4, line 24; Figure 5; col. 7, line 45 to col. 8, line 25);
program instructions to separate a group of data collecting devices into groups based on the data collecting devices types, wherein the user interface is manipulated to create the groups of data collecting devices by type (e.g., “FIG. 2 represents exemplary logic for accessing or collecting, storing, and analyzing medical equipment data in a system of the type illustrated in FIG. 1. The processing illustrated in FIG. 2 may be logically subdivided into a data collection/storage/association sequence 74, and a population data analysis sequence 76. Within the sequence 74, data is collected for medical equipment within departments, sites, groups and institutions either manually, as indicated at reference numeral 78, or by automatic acquisition. Any suitable data input technique may be employed, typically including manual input via a workstation, laptop computer, handheld device, and so forth. Thus, as illustrated in FIG. 2, input may be by equipment setup upon its initialization, as indicated at reference numeral 80, or by subsequent servicing (i.e., as individual equipment components are serviced) as indicated at reference numeral 82. Other data may be manually input as the equipment components are utilized as indicated at 84, or upon specific service requests as indicated at reference numeral 86. At any one of these or other points in the operation of the medical equipment, the data relating to the equipment is thus manually input as indicated at reference numeral 88. To limit access to the data input system, and to maintain the integrity of the data, an authorization and synchronization sequence 90 is preferably implemented, such as through password protection, permitting authorized personnel only or authorized stations to input equipment data. Synchronization is performed to maintain up-to-date equipment data once the input is performed.” – col. 5, lines 26-53; Figure 2/ e.g., “The population data analysis sequence 76 permits benchmarking or profiling of specific institutions and groups of institutions in accordance with equipment usage characteristics and other considerations. Where the service provider has access to equipment records for a range of institutions, the records are preferably analyzed to identify commonalities between the institutions, sites, departments, and groups. Such analysis may include consideration of the types of institutions, the types of departments, the types of equipment utilized, and the utilization characteristics (e.g., number of components, duty imposed on components, replacement or service records, and so forth). Based upon the analysis, characteristic profiles are identified which correspond to typical institutions, sites, departments, or groups that may be used as a basis for comparing a particular institution by equipment inventory and utilization for benchmarking purposes. It should be noted that benchmarking analysis preferably results in profiles which do not identify any individual institution, but which identify only a larger groups of institutions (such as groups of 20 or more) considered representative of a particular profile. The profiles, defined at step 102, may thus include reference data 104 such as equipment counts, equipment details, demographics, and financial profiles. At step 106 the profiles and corresponding reference data are stored, preferably in the database for the service provider, for future reference in benchmarking and service planning as described below.” - col. 6, lines 28-54, Figure 2/e.g., “FIG. 5 is a diagrammatical representation of reporting workflow, designated generally by reference numeral 126, for operation of the analysis and reporting modules of FIG. 4. As shown in FIG. 5, the service provider secure database 60 is maintained in the secure processing space 58. Among the software applications 62 operative in the secure processing space 58, is a report generation application 128, which forms part of the reporting module represented generally at reference numeral 124 in FIG. 4. On a periodic basis, or upon request, the report generation application 128 accesses the data record 108 (see, e.g. FIG. 3) for the institution, and calculates or derives any inter-related data not already contained in the record for use in a management report or reports to be transmitted to the medical institution. In the example illustrated in FIG. 5, the data record includes information which institution-specific, site-specific, department-specific and group-specific. Moreover, database 60 may also include a data representative of known populations of medical institutions, sites, groups, or components, as well as pre-calculated data which is profile-specific. As noted above, the profiles generated based upon known population data may categorize institutions and other logical groupings by size, demographics, and so forth. Report generation application 128 produces a data file 130 containing data or fields of data, which is then exported via a firewall 132 to processing space 56.” – col. 7, line 45 to col. 8, line 3, Figure 5);
e.g., “In the embodiment of FIG. 1, institution 12, at site 30, includes a variety of departments 38, 40 and 42. Depending upon the mission of the institution, these departments may include radiology departments, emergency care facilities, neonatal care facilities, oncology units, and so forth. Within each department, medical equipment is maintained for providing medical care to patients. In the present context, the medical equipment may include a wide range of disposable and non-disposable resources, such as patient monitors, input and readout devices, and so on. Generally, however, the medical equipment may also include elements of the physical plant of the institution, including beds, wheelchairs, computer systems, and so forth. In certain departments the equipment may further include imaging stations, scanners, probes, coil assemblies, and so forth. The equipment of each department is available for operation by nurses, clinicians, physicians, and other users, as indicated diagrammatically by reference numeral 44 in FIG. 1. In addition to the medical equipment assigned to each department, the institution may include additional systems which are interfaced in the institution information system. For example, a radiology department information system (RIS) 46, a hospital information system (HIS) 48, a picture archiving and communication system (PACS) 50, and other similar information management systems may be provided. One or more management stations, such as a conventional computer workstation 52, is provided, preferably at each site, for reviewing reports and data generated as described below. It should be noted that a variety of such management stations may be provided, including fully or partially enabled management stations within each department. Various departments and systems within the institution will be provided with configurable network interfaces, such as modems or other network connections, so as to facilitate transmission and reception of data via network links 54 and network 20.” -  col. 4, lines 24-59/e.g., “The data itself preferably includes references which facilitate or comprise the association as indicated at reference numeral 98. Thus, the component data may include both the identification of the component, the component model, including its manufacturer and model designation, and a component type, typically indicated by the function of the equipment. The data also preferably includes a reference representative of the institution, the site at which the components are located, the departments to which the components are assigned, if assigned, and the group designation for associating the departments or sites logically.” - col. 6, lines 28-54, Figure 2; col. 6, line 55 to col. 7, line 8, Figure 3);
program instructions to set a range of values for a first group of the at least one parameter (e.g., “In the embodiment of FIG. 1, institution 12, at site 30, includes a variety of departments 38, 40 and 42. Depending upon the mission of the institution, these departments may include radiology departments, emergency care facilities, neonatal care facilities, oncology units, and so forth. Within each department, medical equipment is maintained for providing medical care to patients. In the present context, the medical equipment may include a wide range of disposable and non-disposable resources, such as patient monitors, input and readout devices, and so on. Generally, however, the medical equipment may also include elements of the physical plant of the institution, including beds, wheelchairs, computer systems, and so forth. In certain departments the equipment may further include imaging stations, scanners, probes, coil assemblies, and so forth. The equipment of each department is available for operation by nurses, clinicians, physicians, and other users, as indicated diagrammatically by reference numeral 44 in FIG. 1. In addition to the medical equipment assigned to each department, the institution may include additional systems which are interfaced in the institution information system. For example, a radiology department information system (RIS) 46, a hospital information system (HIS) 48, a picture archiving and communication system (PACS) 50, and other similar information management systems may be provided. One or more management stations, such as a conventional computer workstation 52, is provided, preferably at each site, for reviewing reports and data generated as described below. It should be noted that a variety of such management stations may be provided, including fully or partially enabled management stations within each department. Various departments and systems within the institution will be provided with configurable network interfaces, such as modems or other network connections, so as to facilitate transmission and reception of data via network links 54 and network 20.” -  col. 4, lines 24-59/e.g., “To display consolidated information for a number of hospital systems, such as, remote monitoring and diagnostic systems, asset tracking systems, and incident tracking systems, as well as messaging systems, the present invention contemplates a web-based, Internet available GUI as shown in FIG. 7. Shown is a GUI 240 displaying consolidated device management information. For example, GUI 240 succinctly displays device servicing information. In one embodiment, the servicing information is grouped in an "Alerts" 242 and a "Reminders" 244 arrangement. The Alerts grouping 242 includes a number of servicing items and/or tasks requiring urgent attention 46. For example, an urgent servicing item might include an indication that a particular device of the medical institution suffered a power failure or an indication that a particular mobile item is out of its allowable range. Additional Alerts could include that a device calibration to ensure proper functioning is required immediately or that a particular device is approaching its performance limit or that a preventive maintenance schedule date has lapsed.” – col. 9, line 55 to col. 10, line 6; Figure 7); and
program instructions to receive a first set of data associated with at least one piece of equipment of the a group of data collecting devices where it is determined if the first set of data associated with at least one piece of equipment is outside of the range values, and further comprising program instructions to manipulate the user interface associated with the data collecting device which is collecting data outside the range of values (e.g., “To display consolidated information for a number of hospital systems, such as, remote monitoring and diagnostic systems, asset tracking systems, and incident tracking systems, as well as messaging systems, the present invention contemplates a web-based, Internet available GUI as shown in FIG. 7. Shown is a GUI 240 displaying consolidated device management information. For example, GUI 240 succinctly displays device servicing information. In one embodiment, the servicing information is grouped in an "Alerts" 242 and a "Reminders" 244 arrangement. The Alerts grouping 242 includes a number of servicing items and/or tasks requiring urgent attention 46. For example, an urgent servicing item might include an indication that a particular device of the medical institution suffered a power failure or an indication that a particular mobile item is out of its allowable range. Additional Alerts could include that a device calibration to ensure proper functioning is required immediately or that a particular device is approaching its performance limit or that a preventive maintenance schedule date has lapsed.” – col. 9, line 55 to col. 10, line 6; Figure 7). 
As to claim 10, Mullen et al. disclose a computer program product for monitoring equipment data (Abstract; Figure 1), further comprising, program instructions to send an alert to predetermined personnel based on the out of range received value (e.g., “To display consolidated information for a number of hospital systems, such as, remote monitoring and diagnostic systems, asset tracking systems, and incident tracking systems, as well as messaging systems, the present invention contemplates a web-based, Internet available GUI as shown in FIG. 7. Shown is a GUI 240 displaying consolidated device management information. For example, GUI 240 succinctly displays device servicing information. In one embodiment, the servicing information is grouped in an "Alerts" 242 and a "Reminders" 244 arrangement. The Alerts grouping 242 includes a number of servicing items and/or tasks requiring urgent attention 46. For example, an urgent servicing item might include an indication that a particular device of the medical institution suffered a power failure or an indication that a particular mobile item is out of its allowable range. Additional Alerts could include that a device calibration to ensure proper functioning is required immediately or that a particular device is approaching its performance limit or that a preventive maintenance schedule date has lapsed.” – col. 9, line 55 to col. 10, line 6; Figure 7). 
Referring to claim 11, Mullen et al. disclose a computer program product for monitoring equipment data (Abstract; Figure 1), wherein the alert is sent within a predetermined time period after the out of range value is received (e.g., “To display consolidated information for a number of hospital systems, such as, remote monitoring and diagnostic systems, asset tracking systems, and incident tracking systems, as well as messaging systems, the present invention contemplates a web-based, Internet available GUI as shown in FIG. 7. Shown is a GUI 240 displaying consolidated device management information. For example, GUI 240 succinctly displays device servicing information. In one embodiment, the servicing information is grouped in an "Alerts" 242 and a "Reminders" 244 arrangement. The Alerts grouping 242 includes a number of servicing items and/or tasks requiring urgent attention 46. For example, an urgent servicing item might include an indication that a particular device of the medical institution suffered a power failure or an indication that a particular mobile item is out of its allowable range. Additional Alerts could include that a device calibration to ensure proper functioning is required immediately or that a particular device is approaching its performance limit or that a preventive maintenance schedule date has lapsed.” – col. 9, line 55 to col. 10, line 6; Figure 7). 
As to claim 12, Mullen et al. disclose a computer program product for monitoring equipment data (Abstract; Figure 1), further comprising, program instructions to communicate with e.g., “To display consolidated information for a number of hospital systems, such as, remote monitoring and diagnostic systems, asset tracking systems, and incident tracking systems, as well as messaging systems, the present invention contemplates a web-based, Internet available GUI as shown in FIG. 7. Shown is a GUI 240 displaying consolidated device management information. For example, GUI 240 succinctly displays device servicing information. In one embodiment, the servicing information is grouped in an "Alerts" 242 and a "Reminders" 244 arrangement. The Alerts grouping 242 includes a number of servicing items and/or tasks requiring urgent attention 46. For example, an urgent servicing item might include an indication that a particular device of the medical institution suffered a power failure or an indication that a particular mobile item is out of its allowable range. Additional Alerts could include that a device calibration to ensure proper functioning is required immediately or that a particular device is approaching its performance limit or that a preventive maintenance schedule date has lapsed.” – col. 9, line 55 to col. 10, line 6; Figure 7). 
Referring to claim 13, Mullen et al. disclose a computer program product for monitoring equipment data (Abstract; Figure 1), wherein the communication with the sensor further comprises, program instructions to transmit data from the first group of the a group of data collecting devices at a predetermined rate and quantity (e.g., “To display consolidated information for a number of hospital systems, such as, remote monitoring and diagnostic systems, asset tracking systems, and incident tracking systems, as well as messaging systems, the present invention contemplates a web-based, Internet available GUI as shown in FIG. 7. Shown is a GUI 240 displaying consolidated device management information. For example, GUI 240 succinctly displays device servicing information. In one embodiment, the servicing information is grouped in an "Alerts" 242 and a "Reminders" 244 arrangement. The Alerts grouping 242 includes a number of servicing items and/or tasks requiring urgent attention 46. For example, an urgent servicing item might include an indication that a particular device of the medical institution suffered a power failure or an indication that a particular mobile item is out of its allowable range. Additional Alerts could include that a device calibration to ensure proper functioning is required immediately or that a particular device is approaching its performance limit or that a preventive maintenance schedule date has lapsed.” – col. 9, line 55 to col. 10, line 6; Figure 7). 
As to claim 14, Mullen et al. disclose a computer program product for monitoring equipment data (Abstract; Figure 1), further comprising, program instructions to generate an interactive report based on one selected parameter over a selected time frame (e.g., “To display consolidated information for a number of hospital systems, such as, remote monitoring and diagnostic systems, asset tracking systems, and incident tracking systems, as well as messaging systems, the present invention contemplates a web-based, Internet available GUI as shown in FIG. 7. Shown is a GUI 240 displaying consolidated device management information. For example, GUI 240 succinctly displays device servicing information. In one embodiment, the servicing information is grouped in an "Alerts" 242 and a "Reminders" 244 arrangement. The Alerts grouping 242 includes a number of servicing items and/or tasks requiring urgent attention 46. For example, an urgent servicing item might include an indication that a particular device of the medical institution suffered a power failure or an indication that a particular mobile item is out of its allowable range. Additional Alerts could include that a device calibration to ensure proper functioning is required immediately or that a particular device is approaching its performance limit or that a preventive maintenance schedule date has lapsed.” – col. 9, line 55 to col. 10, line 6; Figure 7). 
Referring to claim 15, Mullen et al. disclose a computer program product for monitoring equipment data (Abstract; Figure 1), the computer program product comprising:
one or more computer processors, one or more computer readable storage media, and program instructions stored on the one or more computer readable storage media for execution by, at least one of the one or more processors, the program instructions (Figures 1-2) comprising:
program instructions to identify a group of equipment, wherein the group of equipment are sorted by equipment type and the equipment type is based on the data collected by the equipment and how the equipment is able to collect the data (e.g., “The data itself preferably includes references which facilitate or comprise the association as indicated at reference numeral 98. Thus, the component data may include both the identification of the component, the component model, including its manufacturer and model designation, and a component type, typically indicated by the function of the equipment. The data also preferably includes a reference representative of the institution, the site at which the components are located, the departments to which the components are assigned, if assigned, and the group designation for associating the departments or sites logically.” -  col. 6, lines 1-27; Figure 6);
program instructions to manipulate a user interface based on the sorted groups of the equipment (e.g., “FIG. 2 represents exemplary logic for accessing or collecting, storing, and analyzing medical equipment data in a system of the type illustrated in FIG. 1. The processing illustrated in FIG. 2 may be logically subdivided into a data collection/storage/association sequence 74, and a population data analysis sequence 76. Within the sequence 74, data is collected for medical equipment within departments, sites, groups and institutions either manually, as indicated at reference numeral 78, or by automatic acquisition. Any suitable data input technique may be employed, typically including manual input via a workstation, laptop computer, handheld device, and so forth. Thus, as illustrated in FIG. 2, input may be by equipment setup upon its initialization, as indicated at reference numeral 80, or by subsequent servicing (i.e., as individual equipment components are serviced) as indicated at reference numeral 82. Other data may be manually input as the equipment components are utilized as indicated at 84, or upon specific service requests as indicated at reference numeral 86. At any one of these or other points in the operation of the medical equipment, the data relating to the equipment is thus manually input as indicated at reference numeral 88. To limit access to the data input system, and to maintain the integrity of the data, an authorization and synchronization sequence 90 is preferably implemented, such as through password protection, permitting authorized personnel only or authorized stations to input equipment data. Synchronization is performed to maintain up-to-date equipment data once the input is performed.” – col. 5, lines 26-53; Figure 2/ e.g., “The population data analysis sequence 76 permits benchmarking or profiling of specific institutions and groups of institutions in accordance with equipment usage characteristics and other considerations. Where the service provider has access to equipment records for a range of institutions, the records are preferably analyzed to identify commonalities between the institutions, sites, departments, and groups. Such analysis may include consideration of the types of institutions, the types of departments, the types of equipment utilized, and the utilization characteristics (e.g., number of components, duty imposed on components, replacement or service records, and so forth). Based upon the analysis, characteristic profiles are identified which correspond to typical institutions, sites, departments, or groups that may be used as a basis for comparing a particular institution by equipment inventory and utilization for benchmarking purposes. It should be noted that benchmarking analysis preferably results in profiles which do not identify any individual institution, but which identify only a larger groups of institutions (such as groups of 20 or more) considered representative of a particular profile. The profiles, defined at step 102, may thus include reference data 104 such as equipment counts, equipment details, demographics, and financial profiles. At step 106 the profiles and corresponding reference data are stored, preferably in the database for the service provider, for future reference in benchmarking and service planning as described below.” - col. 6, lines 28-54, Figure 2/e.g., “FIG. 5 is a diagrammatical representation of reporting workflow, designated generally by reference numeral 126, for operation of the analysis and reporting modules of FIG. 4. As shown in FIG. 5, the service provider secure database 60 is maintained in the secure processing space 58. Among the software applications 62 operative in the secure processing space 58, is a report generation application 128, which forms part of the reporting module represented generally at reference numeral 124 in FIG. 4. On a periodic basis, or upon request, the report generation application 128 accesses the data record 108 (see, e.g. FIG. 3) for the institution, and calculates or derives any inter-related data not already contained in the record for use in a management report or reports to be transmitted to the medical institution. In the example illustrated in FIG. 5, the data record includes information which institution-specific, site-specific, department-specific and group-specific. Moreover, database 60 may also include a data representative of known populations of medical institutions, sites, groups, or components, as well as pre-calculated data which is profile-specific. As noted above, the profiles generated based upon known population data may categorize institutions and other logical groupings by size, demographics, and so forth. Report generation application 128 produces a data file 130 containing data or fields of data, which is then exported via a firewall 132 to processing space 56.” – col. 7, line 45 to col. 8, line 3, Figure 5);
program instructions to set at least one parameter for the group of equipment based on the equipment type, wherein the at least parameter are related to the data which the equipment is able to collect (e.g., “In the embodiment of FIG. 1, institution 12, at site 30, includes a variety of departments 38, 40 and 42. Depending upon the mission of the institution, these departments may include radiology departments, emergency care facilities, neonatal care facilities, oncology units, and so forth. Within each department, medical equipment is maintained for providing medical care to patients. In the present context, the medical equipment may include a wide range of disposable and non-disposable resources, such as patient monitors, input and readout devices, and so on. Generally, however, the medical equipment may also include elements of the physical plant of the institution, including beds, wheelchairs, computer systems, and so forth. In certain departments the equipment may further include imaging stations, scanners, probes, coil assemblies, and so forth. The equipment of each department is available for operation by nurses, clinicians, physicians, and other users, as indicated diagrammatically by reference numeral 44 in FIG. 1. In addition to the medical equipment assigned to each department, the institution may include additional systems which are interfaced in the institution information system. For example, a radiology department information system (RIS) 46, a hospital information system (HIS) 48, a picture archiving and communication system (PACS) 50, and other similar information management systems may be provided. One or more management stations, such as a conventional computer workstation 52, is provided, preferably at each site, for reviewing reports and data generated as described below. It should be noted that a variety of such management stations may be provided, including fully or partially enabled management stations within each department. Various departments and systems within the institution will be provided with configurable network interfaces, such as modems or other network connections, so as to facilitate transmission and reception of data via network links 54 and network 20.” -  col. 4, lines 24-59/e.g., “The data itself preferably includes references which facilitate or comprise the association as indicated at reference numeral 98. Thus, the component data may include both the identification of the component, the component model, including its manufacturer and model designation, and a component type, typically indicated by the function of the equipment. The data also preferably includes a reference representative of the institution, the site at which the components are located, the departments to which the components are assigned, if assigned, and the group designation for associating the departments or sites logically.” - col. 6, lines 28-54, Figure 2; col. 6, line 55 to col. 7, line 8, Figure 3);
program instructions to set a range of acceptable values for the at least one parameters for the equipment (e.g., “In the embodiment of FIG. 1, institution 12, at site 30, includes a variety of departments 38, 40 and 42. Depending upon the mission of the institution, these departments may include radiology departments, emergency care facilities, neonatal care facilities, oncology units, and so forth. Within each department, medical equipment is maintained for providing medical care to patients. In the present context, the medical equipment may include a wide range of disposable and non-disposable resources, such as patient monitors, input and readout devices, and so on. Generally, however, the medical equipment may also include elements of the physical plant of the institution, including beds, wheelchairs, computer systems, and so forth. In certain departments the equipment may further include imaging stations, scanners, probes, coil assemblies, and so forth. The equipment of each department is available for operation by nurses, clinicians, physicians, and other users, as indicated diagrammatically by reference numeral 44 in FIG. 1. In addition to the medical equipment assigned to each department, the institution may include additional systems which are interfaced in the institution information system. For example, a radiology department information system (RIS) 46, a hospital information system (HIS) 48, a picture archiving and communication system (PACS) 50, and other similar information management systems may be provided. One or more management stations, such as a conventional computer workstation 52, is provided, preferably at each site, for reviewing reports and data generated as described below. It should be noted that a variety of such management stations may be provided, including fully or partially enabled management stations within each department. Various departments and systems within the institution will be provided with configurable network interfaces, such as modems or other network connections, so as to facilitate transmission and reception of data via network links 54 and network 20.” -  col. 4, lines 24-59/e.g., “To display consolidated information for a number of hospital systems, such as, remote monitoring and diagnostic systems, asset tracking systems, and incident tracking systems, as well as messaging systems, the present invention contemplates a web-based, Internet available GUI as shown in FIG. 7. Shown is a GUI 240 displaying consolidated device management information. For example, GUI 240 succinctly displays device servicing information. In one embodiment, the servicing information is grouped in an "Alerts" 242 and a "Reminders" 244 arrangement. The Alerts grouping 242 includes a number of servicing items and/or tasks requiring urgent attention 46. For example, an urgent servicing item might include an indication that a particular device of the medical institution suffered a power failure or an indication that a particular mobile item is out of its allowable range. Additional Alerts could include that a device calibration to ensure proper functioning is required immediately or that a particular device is approaching its performance limit or that a preventive maintenance schedule date has lapsed.” – col. 9, line 55 to col. 10, line 6; Figure 7); and
program instructions to receive at least one value, wherein the received value is compared to the range of acceptable values (col. 8, line 4 to col. 9, line 31; Figure 6; col. 9, line 55 to col. 10, line 6, Figure 7), further comprising program instructions to manipulate the user interface related to the piece of equipment and the value of the received data (e.g., “To display consolidated information for a number of hospital systems, such as, remote monitoring and diagnostic systems, asset tracking systems, and incident tracking systems, as well as messaging systems, the present invention contemplates a web-based, Internet available GUI as shown in FIG. 7. Shown is a GUI 240 displaying consolidated device management information. For example, GUI 240 succinctly displays device servicing information. In one embodiment, the servicing information is grouped in an "Alerts" 242 and a "Reminders" 244 arrangement. The Alerts grouping 242 includes a number of servicing items and/or tasks requiring urgent attention 46. For example, an urgent servicing item might include an indication that a particular device of the medical institution suffered a power failure or an indication that a particular mobile item is out of its allowable range. Additional Alerts could include that a device calibration to ensure proper functioning is required immediately or that a particular device is approaching its performance limit or that a preventive maintenance schedule date has lapsed.” – col. 9, line 55 to col. 10, line 6; Figure 7). 
As to claim 16, Mullen et al. disclose a computer program product for monitoring equipment data (Abstract; Figure 1), further comprising, program instructions to identify if the at least one received value is associated with at least one piece of equipment within the first group e.g., “To display consolidated information for a number of hospital systems, such as, remote monitoring and diagnostic systems, asset tracking systems, and incident tracking systems, as well as messaging systems, the present invention contemplates a web-based, Internet available GUI as shown in FIG. 7. Shown is a GUI 240 displaying consolidated device management information. For example, GUI 240 succinctly displays device servicing information. In one embodiment, the servicing information is grouped in an "Alerts" 242 and a "Reminders" 244 arrangement. The Alerts grouping 242 includes a number of servicing items and/or tasks requiring urgent attention 46. For example, an urgent servicing item might include an indication that a particular device of the medical institution suffered a power failure or an indication that a particular mobile item is out of its allowable range. Additional Alerts could include that a device calibration to ensure proper functioning is required immediately or that a particular device is approaching its performance limit or that a preventive maintenance schedule date has lapsed.” – col. 9, line 55 to col. 10, line 6; Figure 7). 
Referring to claim 17, Mullen et al. disclose a computer program product for monitoring equipment data (Abstract; Figure 1), further comprising, program instructions to send an alert to predetermined personnel based on the out of range received value (e.g., “To display consolidated information for a number of hospital systems, such as, remote monitoring and diagnostic systems, asset tracking systems, and incident tracking systems, as well as messaging systems, the present invention contemplates a web-based, Internet available GUI as shown in FIG. 7. Shown is a GUI 240 displaying consolidated device management information. For example, GUI 240 succinctly displays device servicing information. In one embodiment, the servicing information is grouped in an "Alerts" 242 and a "Reminders" 244 arrangement. The Alerts grouping 242 includes a number of servicing items and/or tasks requiring urgent attention 46. For example, an urgent servicing item might include an indication that a particular device of the medical institution suffered a power failure or an indication that a particular mobile item is out of its allowable range. Additional Alerts could include that a device calibration to ensure proper functioning is required immediately or that a particular device is approaching its performance limit or that a preventive maintenance schedule date has lapsed.” – col. 9, line 55 to col. 10, line 6; Figure 7). 
As to claim 18, Mullen et al. disclose a computer program product for monitoring equipment data (Abstract; Figure 1), wherein the alert is sent within a predetermined time period after the out of range value is received (e.g., “To display consolidated information for a number of hospital systems, such as, remote monitoring and diagnostic systems, asset tracking systems, and incident tracking systems, as well as messaging systems, the present invention contemplates a web-based, Internet available GUI as shown in FIG. 7. Shown is a GUI 240 displaying consolidated device management information. For example, GUI 240 succinctly displays device servicing information. In one embodiment, the servicing information is grouped in an "Alerts" 242 and a "Reminders" 244 arrangement. The Alerts grouping 242 includes a number of servicing items and/or tasks requiring urgent attention 46. For example, an urgent servicing item might include an indication that a particular device of the medical institution suffered a power failure or an indication that a particular mobile item is out of its allowable range. Additional Alerts could include that a device calibration to ensure proper functioning is required immediately or that a particular device is approaching its performance limit or that a preventive maintenance schedule date has lapsed.” – col. 9, line 55 to col. 10, line 6; Figure 7). 
As to claim 20, Mullen et al. disclose a computer program product for monitoring equipment data (Abstract; Figure 1), wherein the communication with the sensor further comprises, program instructions to transmit data from the first group of the at least one pieces of equipment at a predetermined rate and quantity (e.g., “To display consolidated information for a number of hospital systems, such as, remote monitoring and diagnostic systems, asset tracking systems, and incident tracking systems, as well as messaging systems, the present invention contemplates a web-based, Internet available GUI as shown in FIG. 7. Shown is a GUI 240 displaying consolidated device management information. For example, GUI 240 succinctly displays device servicing information. In one embodiment, the servicing information is grouped in an "Alerts" 242 and a "Reminders" 244 arrangement. The Alerts grouping 242 includes a number of servicing items and/or tasks requiring urgent attention 46. For example, an urgent servicing item might include an indication that a particular device of the medical institution suffered a power failure or an indication that a particular mobile item is out of its allowable range. Additional Alerts could include that a device calibration to ensure proper functioning is required immediately or that a particular device is approaching its performance limit or that a preventive maintenance schedule date has lapsed.” – col. 9, line 55 to col. 10, line 6; Figure 7). 
Referring to claim 21, Mullen et al. disclose a computer program product, wherein the user interface is manipulated based on the amount of data received by the equipment based on the competition of the data collected compared to a base value (e.g., “To display consolidated information for a number of hospital systems, such as, remote monitoring and diagnostic systems, asset tracking systems, and incident tracking systems, as well as messaging systems, the present invention contemplates a web-based, Internet available GUI as shown in FIG. 7. Shown is a GUI 240 displaying consolidated device management information. For example, GUI 240 succinctly displays device servicing information. In one embodiment, the servicing information is grouped in an "Alerts" 242 and a "Reminders" 244 arrangement. The Alerts grouping 242 includes a number of servicing items and/or tasks requiring urgent attention 46. For example, an urgent servicing item might include an indication that a particular device of the medical institution suffered a power failure or an indication that a particular mobile item is out of its allowable range. Additional Alerts could include that a device calibration to ensure proper functioning is required immediately or that a particular device is approaching its performance limit or that a preventive maintenance schedule date has lapsed.” – col. 9, line 55 to col. 10, line 6; Figure 7).
Response to Arguments
5.	Applicant's arguments filed 07/28/2021 have been fully considered but they are not persuasive. 
	In regard claims 1-20 rejected under 35 U.S.C. 102(a)(1) over Mullen et al. (US Patent No. 7,774,211 B1), Applicant argues:
	
    PNG
    media_image1.png
    101
    732
    media_image1.png
    Greyscale

	
    PNG
    media_image2.png
    264
    756
    media_image2.png
    Greyscale

	Examiner’s response:
First, Applicant is reminded that during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification.  Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the Examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).
While the meaning of claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination.  During examination, the claims must be interpreted as broadly as their terms reasonably allowed.  This means that the words of the claim must be given their plain meaning unless Applicant has provided a clear definition in the specification.  In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).  

“FIG. 2 represents exemplary logic for accessing or collecting, storing, and analyzing medical equipment data in a system of the type illustrated in FIG. 1. The processing illustrated in FIG. 2 may be logically subdivided into a data collection/storage/association sequence 74, and a population data analysis sequence 76. Within the sequence 74, data is collected for medical equipment within departments, sites, groups and institutions either manually, as indicated at reference numeral 78, or by automatic acquisition. Any suitable data input technique may be employed, typically including manual input via a workstation, laptop computer, handheld device, and so forth. Thus, as illustrated in FIG. 2, input may be by equipment setup upon its initialization, as indicated at reference numeral 80, or by subsequent servicing (i.e., as individual equipment components are serviced) as indicated at reference numeral 82. Other data may be manually input as the equipment components are utilized as indicated at 84, or upon specific service requests as indicated at reference numeral 86. At any one of these or other points in the operation of the medical equipment, the data relating to the equipment is thus manually input as indicated at reference numeral 88. To limit access to the data input system, and to maintain the integrity of the data, an authorization and synchronization sequence 90 is preferably implemented, such as through password protection, permitting authorized personnel only or authorized stations to input equipment data. Synchronization is performed to maintain up-to-date equipment data once the input is performed.” – (col. 5, lines 26-53; Figure 2)

Thus, Mullen et al. disclose identifying groups of equipment able to generate data; identifying a facility in which group of equipment located; compiling equipment type; manipulating group of equipment into subgroups based known equipment type and modifying a user interface to show subgroup through graphic images, e.g., GUI as underlying above.

“The population data analysis sequence 76 permits benchmarking or profiling of specific institutions and groups of institutions in accordance with equipment usage characteristics and other considerations. Where the service provider has access to equipment records for a range of institutions, the records are preferably analyzed to identify commonalities between the institutions, sites, departments, and groups. Such analysis may include consideration of the types of institutions, the types of departments, the types of equipment utilized, and the utilization characteristics (e.g., number of components, duty imposed on components, replacement or service records, and so forth). Based upon the analysis, characteristic profiles are identified which correspond to typical institutions, sites, departments, or groups that may be used as a basis for comparing a particular institution by equipment inventory and utilization for benchmarking purposes. It should be noted that benchmarking analysis preferably results in profiles which do not identify any individual institution, but which identify only a larger groups of institutions (such as groups of 20 or more) considered representative of a particular profile. The profiles, defined at step 102, may thus include reference data 104 such as equipment counts, equipment details, demographics, and financial profiles. At step 106 the profiles and corresponding reference data are stored, preferably in the database for the service provider, for future reference in benchmarking and service planning as described below.” – (col. 6, lines 28-54, Figure 2)



“FIG. 5 is a diagrammatical representation of reporting workflow, designated generally by reference numeral 126, for operation of the analysis and reporting modules of FIG. 4. As shown in FIG. 5, the service provider secure database 60 is maintained in the secure processing space 58. Among the software applications 62 operative in the secure processing space 58, is a report generation application 128, which forms part of the reporting module represented generally at reference numeral 124 in FIG. 4. On a periodic basis, or upon request, the report generation application 128 accesses the data record 108 (see, e.g. FIG. 3) for the institution, and calculates or derives any inter-related data not already contained in the record for use in a management report or reports to be transmitted to the medical institution. In the example illustrated in FIG. 5, the data record includes information which institution-specific, site-specific, department-specific and group-specific. Moreover, database 60 may also include a data representative of known populations of medical institutions, sites, groups, or components, as well as pre-calculated data which is profile-specific. As noted above, the profiles generated based upon known population data may categorize institutions and other logical groupings by size, demographics, and so forth. Report generation application 128 produces a data file 130 containing data or fields of data, which is then exported via a firewall 132 to processing space 56.” – (col. 7, line 45 to col. 8, line 3, Figure 5)


“To display consolidated information for a number of hospital systems, such as, remote monitoring and diagnostic systems, asset tracking systems, and incident tracking systems, as well as messaging systems, the present invention contemplates a web-based, Internet available GUI as shown in FIG. 7. Shown is a GUI 240 displaying consolidated device management information. For example, GUI 240 succinctly displays device servicing information. In one embodiment, the servicing information is grouped in an "Alerts" 242 and a "Reminders" 244 arrangement. The Alerts grouping 242 includes a number of servicing items and/or tasks requiring urgent attention 46. For example, an urgent servicing item might include an indication that a particular device of the medical institution suffered a power failure or an indication that a particular mobile item is out of its allowable range. Additional Alerts could include that a device calibration to ensure proper functioning is required immediately or that a particular device is approaching its performance limit or that a preventive maintenance schedule date has lapsed.” – col. 9, line 55 to col. 10, line 6; Figure 7)

Thus, Mullen et al. disclose setting a range of values for the at least one parameter for each subgroups; creating a set of graphical images for each equipment in the user interface to identify the setting of the equipment and a status of the equipment; receiving at least one value associated with at least one piece of equipment; analyzing the received value if the value is within the range and outside of the range manipulating with an alert via a user interface; and 

Therefore, the 102 rejection of the claims over Mullen et al. is proper and maintained.

Note: the previous 101 rejection is withdrawn based on claim amendment filed on 07/28/2021.  

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TOAN M LE/Primary Examiner, Art Unit 2864